Citation Nr: 1121503	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1955 to August 1957.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises in service.  

2.  The Veteran's bilateral hearing loss is related to in-service noise exposure.  

3.  The Veteran's tinnitus is related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the benefit sought (service connection) is being granted, there is no reason to explain how VA has fulfilled the duties to notify and assist.  

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss is related to acoustic trauma to which he was exposed while on active duty.  He asserts that this trauma included exposure to the large ship guns of the U.S.S. Ajax while that ship was engaged in training exercises, exposure to small arms fire as well as hand grenades during basic training, and while working as a surveyor exposed to heavy construction equipment.  After review of the record, the Board finds that the Veteran was exposed to loud noises (acoustic trauma) of large ship guns, small arms fire, and construction equipment in service.

Review of the Veteran's service treatment records (STRs) shows that the Veteran did not have complaints or manifestations hearing loss or tinnitus while he was on active duty.  His hearing acuity to whispered voice was listed at enlistment and separation as 15/15, bilaterally.  The STRs do not include reports of audiometric testing.  While the STRs do not contain references to hearing loss or tinnitus during service, in his correspondence, the Veteran gives credible accounts of the acoustic trauma to which he was exposed during service; therefore, the more factually accurate history recognized the in-service loud noise exposure (acoustic trauma).

The competent evidence shows that the Veteran currently has bilateral hearing loss that meets the definition of disability under 38 C.F.R. § 3.385 for VA compensation purposes and has a diagnosis of tinnitus.  VA outpatient treatment records include an audiology consultation in September 2002 that shows bilateral moderate to severe sensorineural hearing loss.  Audiometric testing in May 2006 showed pure tone thresholds and speech recognition scores that met the VA criteria for bilateral hearing loss.  38 C.F.R. § 3.385.  The diagnoses were mild to severe sensorineural hearing loss with good speech recognition ability in the right ear, mild to severe sensorineural hearing loss with excellent speech recognition ability in the left ear, and tinnitus.

The Board finds that the opinions regarding whether the Veteran's hearing loss and tinnitus are related to the in-service noise exposure are in relative equipoise.  In this case, a private opinion rendered in November 2005 and a May 2006 (fee basis) opinion rendered for VA both support the grant of the claim, while a subsequent September 2007 opinion tends to weigh against the claim.  In a November 2005 statement, the Veteran's private physician offered the opinion that it was more likely than not that the Veteran's hearing disability was the result of the exposure to the noise created by artillery fire.  The opinion was based on a review of a hearing test and a history from the Veteran of having been exposed to extensive artillery fire over a period of several days while onboard the U.S.S. Ajax.   

A May 2006 VA examination report reflects the opinion that, based upon the information available, the bilateral hearing loss and tinnitus was most likely caused by or the result of military service.  The May 2006 VA audiology examination included audiometric measurement of hearing sensitivity and a case history that included the Veteran's report of noise exposure from ship maintenance, combat weapons, and weapons during training; a history of first noticing loss of hearing in the 1960s while in the reserves, with worsened since that time; tinnitus that was first noticed in 1957 while in service, and has been occasional and moderate to severe in both ears; and a post-service history of working in sales, with no significant post-service noise exposure, and no noise exposure from recreational activities or hobbies.  

The May 2006 VA examiner reasoned that the Veteran's STRs showed "normal hearing" before entering service and by whispered voice testing at separation from service.  The examiner also reasoned that, although an audiological evaluation performed in 2005 revealed moderate to severe hearing loss bilaterally, the results were obtained more than 45 years following service.  The VA examiner went on to state that his prior opinion (that the hearing loss was most likely caused by or a result of military service) was based upon a review of the audiological tests and the Veteran's comments, with no review of the medical records having been made at that time.  The examiner indicated that, now that the medical records had been reviewed, it was his current opinion that that the bilateral hearing loss and tinnitus were less likely as not caused by or the result of military service.  The examiner remarked that he was unable to state how much of the current hearing loss was due to sources outside the military and how much was due to military service.  

In September 2007, the same audiologist who evaluated the Veteran for VA in May 2006 again reviewed the Veteran's case history and audiometric measurements.  On this occasion, the Veteran's medical records were available for review.  After rendering similar diagnoses as those made in May 2006, the VA examiner opined that the bilateral hearing loss and tinnitus were less likely as not caused by or a result of military service.  This change in opinion was based upon the review of the STRs that did not indicate by any notations that the Veteran ever reported a hearing loss or tinnitus while in service. 

Although the VA (fee basis) examiner changed his opinion in September 2007, the basis for the second opinion was review of the STRs that showed normal hearing only by whispered voice testing.  It is commonly known that such testing is less reliable than pure tone audiometric testing.  Moreover, the basis for the original (2006) opinion was also rendered based upon a history given by the Veteran that he had no complaints of loss of hearing during service.  Thus, the Board finds that there is essentially no different factual basis for the opinions rendered in 2006 and 2007.  In other words, the history as provided by the Veteran in 2006 is no different than the medical records utilized by the same VA (fee basis) examiner in 2007.  Moreover, the examiner in 2007 went on to state that he could not differentiate between hearing loss caused by military service and hearing loss that was the result of other factors.  

Under these circumstances, the Board finds that the medical opinions place the evidence in equipoise as to whether hearing loss and tinnitus are related to military service.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


